DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	This Office Action is in response to the amendment filed on 04/11/2022.  After entry of this amendment, claims 1-20 are currently pending in this Application. 
	Any rejection and/or objection made in the previous Office Action and not repeated below is hereby withdrawn.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Independent claims 1, 6, and 15, each individually, recites “host material”; however, there is no sufficient written description, in the original disclosure of the present Application under examination, for “host material”. The original disclosure of the present Application under examination provides support for the first selective light modulator layer or SLML to include oxygen inhibition mitigation composition or 3-Ethyl-3hydroxymethyloxetane. This is different than to refer to this composition as “host material”. 
The remaining claims, i.e. dependent claims, are rejected as being depending from rejected base claims. 

	The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 5 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 5 recites “further comprising a first absorber layer external to the first selective light modulator layer”; however, this recitation does not further limit claim 1 because this limitation has been amended into claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim 7 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 7 recites “further comprising a second selective light modulating layer external to the second surface of the transparent layer”; however, the cumulative recitations of claims 6 and 7 would change the layered structure of claim 6 to a symmetrical layered structure. Claim 6, specifically, claims an asymmetrical layer structure.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 6, 8-17 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 6,565,770 to Mayer et al. (hereninafter Mayer), or in the alternative, Mayer in view of Patent Application Publication No. 2003/0195270 to Ishii et al. (hereinafter Ishii).

With respect to claim 1, Mayer, drawn to interference pigment flakes and foils, disclose that the flake or foil can have a symmetrical or asymmetrical coating structure and that the layers can encapsulate around a core layer or have other configurations (Mayer, abstract, column 3, lines 40-50). Thus, the encapsulation is not required, and the end or side surfaces need not to be coated. Mayer discloses that the flakes or foils exhibit discrete color shift so as to have a first color at a first angle of incident light and a second color different from the first color at a second angle of incident light or viewing (Mayer, column 3, lines 58-63). Mayer discloses that the pigment generally has a core, dielectric layer, and absorber with a luminescent material forming an outer layer (Mayer, column 5); however, Mayer discloses different embodiments (Mayer, see, for example, Figures). Mayer discloses that the luminescent material is to impart optical stimuli responsive characteristics to the pigment flakes or foils (Mayer, column 5, lines 57-51). Mayer discloses that the luminescent material is any atomic or molecular species or solid-state compound that converts at least part of incident energy into emitted electromagnetic radiation with a characteristic signature (Mayer, column 5, lines 36-41). 
In at least one embodiment, i.e. the embodiment of Figure 8, Mayer discloses a reflector layer 204 (i.e. claimed reflector) being coated with a dielectric layer 206 (i.e. claimed first selective light modulator layer) which is coated external to the reflector layer (Mayer, Figure 8, col. 21, lines 31-53). Additionally, in the same embodiment, Mayer discloses an absorber layer 208, i.e. claimed first absorber layer, which is located external to the dielectric layer 206. Furthermore, Mayer discloses that the luminescent layer has the capability of absorbing energy (Mayer, col. 6, lines 34-39), and thus, this is taken to render the claimed “second selective light modulator layer is absorbing” obvious. Moreover, Mayer discloses a luminescent coating layer 209 coated on top of the absorber 208 (Mayer, Figure 8) wherein the luminescent coating layer 209 is taken to read on the claimed second selective light modulator layer which is placed external to the first absorber layer. Figure 8 is taken to render an “asymmetric layer structure” obvious; additionally, as noted above, it is noted that the reference recognizes flake or foil having asymmetrical layered structure (Mayer, col. 3, lines 40-45). 
It is important to note that the top surface of the reflector layer is taken to read on the claimed first surface, and its opposite surface, is taken to read on the claimed second surface. As shown in Figure 8, the side surface, which is taken to read on the claimed “third surface” of the reflector layer is open or uncoated. 
Mayer discloses that the dielectric layer imparts interference color and desired color-shifting properties (Mayer, col. 7, lines 44-46) and that the material of it can be selected from a variety of different low, high or mixture of low and high refractive index materials (Mayer, col. 7, line 61 to col. 9, line 27). Thus, it is reasonable to envision that the disclosed dielectric layer acts as a selective light modulator. Further motivation for this conclusion is the fact that Mayer discloses that the dielectric layer can be optionally clear or may be selectively absorbing so as to contribute to the color effect of a pigment (Mayer, col. 7, lines 45- 50). As noted above, Mayer discloses that the material of the dielectric layer can be a low refractive index material; the reference discloses organic monomers and polymers such as “acrylates” (Mayer, col. 8, lines 29-44) as examples of low refractive index material. It is noted that the disclosure of “acrylates” inevitably includes any and all acrylate materials such as the claimed ones, and thus, the last 4 lines of claim 1 is rendered obvious.
Nevertheless, and assuming arguendo that Mayer is not found persuasive to render the claimed oxygen inhibition mitigation composition obvious, reference is made to Ishii. Ishii discloses that epoxy acrylate and urethane acrylate are known to have low refractive index characteristic (Ishii, [0006]), which although this characteristic is not desired by Ishii, Ishii clearly renders the fact obvious that epoxy acrylate and urethane acrylate have low refractive index qualities. 
Thus, would have been obvious to a person having ordinary skill in the art, prior to the effective filing date of the claimed invention, to have recognized epoxy acrylate or urethane acrylate as the “acrylates” used in the dielectric layer (i.e. claimed first selective light modulator layer) of Mayer motivated by the fact that epoxy acrylate and urethane acrylate are known to have low refractive index qualities, and Mayer is drawn to the use of acrylates organic low refractive index material. Despite the fact that Mayer may not literally disclose “epoxy” or “urethane” acrylate, it is hereby rendered obvious that both compounds are known to have low refractive index values, which is what is disclosed for the acrylates disclosed in Mayer.  Thus, if not Mayer alone, Mayer in view of Ishii, renders claim 1 obvious.

With respect to claim 2, Mayer discloses that the dielectric layer (i.e. claimed first selective light modulator layer) can be optionally clear or may be selectively absorbing so as to contribute to the color effect of a pigment (Mayer, col. 7, lines 45-50).

With respect to claim 3, Mayer discloses that the luminescent layer (i.e. claimed second selective light modulator layer has the capability of absorbing energy (Mayer, col. 6, lines 34-39), and thus, this is taken to render the claimed “second selective light modulator layer is absorbing” obvious. As noted above, Mayer discloses that the dielectric layer (i.e. claimed first selective light modulator layer) can be optionally clear or may be selectively absorbing so as to contribute to the color effect of a pigment (Mayer, col. 7, lines 45-50).

With respect to claim 5, Mayer, in at least embodiment of Figure 8, discloses an absorber layer 208 which is placed external to the dielectric layer 206 (i.e. claimed first selective light modulator layer), and wherein the dielectric layer is non-absorbing considering the fact that Mayer discloses that the dielectric layer can be optionally clear or may be selectively absorbing so as to contribute to the color effect of a pigment (col. 7, lines 45-50). The dielectric layer being clear or selectively absorbing would render said layer being non-absorbing obvious.

With respect to claim 6, Mayer, drawn to interference pigment flakes and foils, disclose that the flake or foil can have a symmetrical or asymmetrical coating structure and that the layers can encapsulate around a core layer or have other configurations (Mayer, abstract, column 3, lines 40-50). Thus, the encapsulation is not required; therefore, the side surfaces which are taken to be the third surfaces, are open. Mayer discloses that the flakes or foils exhibit discrete color shift so as to have a first color at a first angle of incident light and a second color different from the first color at a second angle of incident light or viewing (Mayer, column 3, lines 58-63). Mayer discloses that the pigment generally has a core, dielectric layer, and absorber with a luminescent material forming an outer layer (Mayer, column 5); however, Mayer discloses different embodiments (Mayer, as seen in, for example, Figures). Mayer discloses that the luminescent material is to impart optical stimuli responsive characteristics to the pigment flakes or foils (Mayer, column 5, lines 57-51). Mayer discloses that the luminescent material is any atomic or molecular species or solid-state compound that converts at least part of incident energy into emitted electromagnetic radiation with a characteristic signature (Mayer, column 5, lines 36-41).
Mayer discloses that the core can be a transparent material (Mayer, col. 17, line 60 to col. 18, line 5). Additionally, Mayer discloses that core can have dielectric layer (i.e. first selective light modulating layer) onto it (Mayer, Figures). It is important to note that Mayer is drawn to not only symmetrical but also asymmetrical coating structure (Mayer, col. 3, lines 40-50). Thus, although Mayer may not disclose one particular embodiment which would anticipate the claimed limitations, the cumulative disclosure of Mayer would render claim 6 obvious to a person having ordinary skill in the art, prior to the effective filing date of the claimed invention, to have recognized the fact that Mayer not only is drawn to asymmetrical layered structure but also recognizes the use of a transparent material as the core, wherein a dielectric layer is applied onto the transparent core. 
Furthermore, and again, considering the fact that in the general disclosure of Mayer, said reference discloses that encapsulating the core or substrate is only one option and “other configurations” are disclosed to be possible, the encapsulation of the core or layers is not seen required as taught in the general teachings of the reference, and thus, it is taken that the reference renders the side surface or claimed third surface to be open or uncoated. 
Mayer discloses that the material of the dielectric layer can be selected from a variety of different low, high or mixture of low and high refractive index materials (Mayer, col. 7, line 61 to col. 9, line 27). Thus, it is reasonable to envision that the disclosed dielectric layer acts as a selective light modulator. Further motivation for this conclusion is the fact that Mayer discloses that the dielectric layer can be optionally clear or may be selectively absorbing so as to contribute to the color effect of a pigment (Mayer, col. 7, lines 45- 50). As noted above, Mayer discloses that the material of the dielectric layer can be a low refractive index material; the reference discloses organic monomers and polymers such as “acrylates” (Mayer, col. 8, lines 29-44) as examples of low refractive index material. It is noted that the disclosure of “acrylates” inevitably includes any and all acrylate materials such as the claimed ones.
Nevertheless, and assuming arguendo that Mayer is not found persuasive to render the claimed oxygen inhibition mitigation composition obvious, reference is made to Ishii. Ishii discloses that epoxy acrylate and urethane acrylate are known to have low refractive index characteristic (Ishii, [0006]), which although this characteristic is not desired by Ishii, Ishii clearly renders the fact obvious that epoxy acrylate and urethane acrylate have low refractive index qualities. 
Thus, would have been obvious to a person having ordinary skill in the art, prior to the effective filing date of the claimed invention, to have recognized epoxy acrylate or urethane acrylate as the “acrylates” used in the dielectric layer (i.e. claimed first selective light modulator layer) of Mayer motivated by the fact that epoxy acrylate and urethane acrylate are known to have low refractive index qualities, and Mayer is drawn to the use of acrylates organic low refractive index material. Despite the fact that Mayer may not literally disclose “epoxy” or “urethane” acrylate, it is hereby rendered obvious that both compounds are known to have low refractive index values, which is what is disclosed for the acrylates disclosed in Mayer.  Thus, if not Mayer alone, then the combination of Mayer in view of Ishii renders the claim obvious.

With respect to claim 8, Mayer discloses the option of using a release layer (Mayer, col. 12, lines 44-47; col. 21, lines 49-51).

With respect to claim 9, Mayer discloses the use of the layered interference pigment is decorative applications and anti-forgery applications (Mayer, col. 19, lines 1-10) which is taken to render said pigment being used in an optical device obvious.

With respect to claim 10, Mayer discloses that the pigment flakes can be combined with a media to form a paint or ink (Mayer, abstract; col.19, lines 23-27). The paint or ink renders the claimed “composition” obvious.

With respect to claim 11, as detailed out in the reference, Mayer discloses pigment flakes or foils (Mayer, abstract, cols. 3 and 19).

With respect to claim 12, the disclosed dielectric layer is taken to render the claimed first selective light modulator layer obvious as noted above; thus, the reference is seen to render the claimed first selective light modulating layer selectively absorbing specific wavelengths of energy obvious in light of the fact that Mayer discloses that the dielectric layer imparts interference color and desired color-shifting properties (Mayer, col. 7, lines 44-46) and that the material of it can be selected from a variety of different low, high or mixture of low and high refractive index materials (col. 7, line 61 to col. 9, line 27). Thus, it is reasonable to envision that the disclosed dielectric layer acts as a selective light modulator which selectively absorbs specific wavelengths of energy. Further motivation for this conclusion is the fact that Mayer discloses that the dielectric layer can be optionally clear or may be selectively absorbing so as to contribute to the color effect of a pigment (Mayer, col. 7, lines 45-50).

With respect to claim 13, as shown in the Figures of Mayer, the pigment is not only flake or foil, but also it is of layered structure or lamellar shape (Mayer, see Figures and throughout the reference).

With respect to claim 14, the fact that Mayer discloses interference pigment flakes or foils (Mayer, abstract) would render it obvious that said pigment has optical interference.

With respect to claim 15, Mayer specifically discloses that not only said reference is drawn to an interference pigment flakes or foils but also to the method of production thereof (Mayer, abstract; column 4, lines 60-67). Mayer, drawn to interference pigment flakes and foils, disclose that the flake or foil can have a symmetrical or asymmetrical coating structure and that the layers can encapsulate around a core layer or have other configurations (Mayer, abstract, column 3, lines 40-50). Mayer discloses that the flakes or foils exhibit discrete color shift so as to have a first color at a first angle of incident light and a second color different from the first color at a second angle of incident light or viewing (Mayer, column 3, lines 58-63). Mayer discloses that the pigment generally has a core, dielectric layer, and absorber with a luminescent material forming an outer layer (Mayer, column 5); however, Mayer discloses different embodiments (Mayer, see, for example, Figures). Mayer discloses that the luminescent material is to impart optical stimuli responsive characteristics to the pigment flakes or foils (column 5, lines 57-51). Mayer discloses that the luminescent material is any atomic or molecular species or solid-state compound that converts at least part of incident energy into emitted electromagnetic radiation with a characteristic signature (Mayer, column 5, lines 36-41).
It is reasonable to envision that the inner layers should be, first, deposited, followed by deposition of layers on top of them; thus, the deposition of reflector layer followed by deposition of dielectric layer (i.e. first selective light modulator layer) is rendered obvious. Mayer discloses that various coating processes can be utilized in forming the dielectric and absorber layer (Mayer, col. 16, lines 9-11), and refers to wet chemical coating in coating the luminescent coating layer (Mayer, col. 13, lines 16-18). The fact that Mayer recognizes the use of wet chemical coating in their invention, and the fact that Mayer is open to the use of various coating processes would render it obvious to utilize liquid coating process in applying dielectric layer(s).
In at least one embodiment, i.e. the embodiment of Figure 8, Mayer discloses a reflector layer 204 (i.e. claimed reflector) being coated with a dielectric layer 206 (i.e. claimed first selective light modulator layer) which is coated external to the reflector layer (Mayer, Figure 8, col. 21, lines 31-53). Additionally, in the same embodiment, Mayer discloses an absorber layer 208, i.e. claimed first absorber layer, which is located external to the dielectric layer 206. In the embodiment of Figure 9, also, Mayer discloses a first absorber layer 214 as shown in Figure 9 (Mayer, Figure 9, cols. 21-22). Considering the general teachings of the reference, Mayer discloses that the luminescent layer has the capability of absorbing energy (Mayer, col. 6, lines 34-39), and thus, this is taken to render the claimed “second selective light modulator layer is absorbing” obvious. Moreover, Mayer discloses a luminescent coating layer 209 coated on top of the absorber 208 (Mayer, Figure 8) wherein the luminescent coating layer 209 is taken to read on the claimed second selective light modulator layer which is placed external to the first absorber layer. Figure 8 is taken to render an “asymmetric layer structure” obvious; additionally, as noted above, it is noted that the reference recognizes flake or foil having asymmetrical layered structure (Mayer, col. 3, lines 40-45). 
It is important to note that the top surface of the reflector layer is taken to read on the claimed first surface, and its opposite surface, is taken to read on the claimed second surface. As shown in Figure 8, the side surface, which is taken to read on the claimed “third surface” of the reflector layer is open or uncoated. 
Mayer discloses that the dielectric layer imparts interference color and desired color-shifting properties (Mayer, col. 7, lines 44-46) and that the material of it can be selected from a variety of different low, high or mixture of low and high refractive index materials (Mayer, col. 7, line 61 to col. 9, line 27). Thus, it is reasonable to envision that the disclosed dielectric layer acts as a selective light modulator. Further motivation for this conclusion is the fact that Mayer discloses that the dielectric layer can be optionally clear or may be selectively absorbing so as to contribute to the color effect of a pigment (Mayer, col. 7, lines 45- 50). As noted above, Mayer discloses that the material of the dielectric layer can be a low refractive index material; the reference discloses organic monomers and polymers such as “acrylates” (Mayer, col. 8, lines 29-44) as examples of low refractive index material. It is noted that the disclosure of “acrylates” inevitably includes any and all acrylate materials such as the claimed ones.
Nevertheless, and assuming arguendo that Mayer is not found persuasive to render the claimed oxygen inhibition mitigation composition obvious, reference is made to Ishii. Ishii discloses that epoxy acrylate and urethane acrylate are known to have low refractive index characteristic (Ishii, [0006]), which although this characteristic is not desired by Ishii, Ishii clearly renders the fact obvious that epoxy acrylate and urethane acrylate have low refractive index qualities. 
Thus, would have been obvious to a person having ordinary skill in the art, prior to the effective filing date of the claimed invention, to have recognized epoxy acrylate or urethane acrylate as the “acrylates” used in the dielectric layer (i.e. claimed first selective light modulator layer) of Mayer motivated by the fact that epoxy acrylate and urethane acrylate are known to have low refractive index qualities, and Mayer is drawn to the use of acrylates organic low refractive index material. Despite the fact that Mayer may not literally disclose “epoxy” or “urethane” acrylate, it is hereby rendered obvious that both compounds are known to have low refractive index values, which is what is disclosed for the acrylates disclosed in Mayer.  Therefore, if not Mayer alone, the combination of Mayer in view of Ishii renders the last 4 lines of the claim obvious. 

With respect to claim 16, Mayer discloses that the dielectric layer can be optionally clear or may be selectively absorbing so as to contribute to the color effect of a pigment (Mayer, col. 7, lines 45-50).

With respect to claim 17, Mayer discloses, with respect to the claimed recitation of the first selective light modulator layer being non-absorbing, it is noted that Mayer discloses that the dielectric layer can be optionally clear or may be selectively absorbing so as to contribute to the color effect of a pigment (Mayer, col. 7, lines 45-50). The dielectric layer being clear or selectively absorbing would render said layer being non-absorbing obvious.

With respect to claim 20, as noted above, Mayer discloses that various coating processes can be utilized in forming the dielectric and absorber layer (col. 16, lines 9- 11), and refers to wet chemical coating in coating the luminescent coating layer (col. 13, lines 16-18). The fact that Mayer recognizes the use of wet chemical coating in their invention, and the fact that Mayer is open to the use of various coating processes would render it obvious to utilize liquid coating process in applying dielectric layer(s).

Claims 4 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mayer alone or in the alternative, Mayer in view of Ishii as applied to claim 4 above, and as evidenced by U.S. Patent Application Publication No. 2014/0210200 to Bornschlegl et al. (hereinafter Bornschlegl).

With respect to claim 4, Mayer alone or, in the alternative, Mayer in view of Ishii renders claim 1 obvious as detailed out above. Mayer discloses the use of substrate in Figure 8 (Mayer, Figure 8, col. 21). Although in the embodiment of Figure 8, the material for said substrate does not include a magnetic material, Mayer, in another embodiment, i.e. Figure 4, discloses iron oxide as the material for substrate (Mayer, col. 15, line 65 to col. 16, line 1). Irrespective of the disclosure of iron oxide substrate being presented in Figure 4, it is inevitable that such a disclosure would render it obvious that Mayer recognizes the fact that iron oxide has been known to be used as a substrate material in layered structures of interference pigment whether they may follow the specific layered structure of Figure 4 or Figure 8. The disclosure of iron oxide of Mayer is taken to render the claimed “magnetic-containing layer” obvious in light of the fact that iron oxide is known as a magnetic metal oxide as that shown and taught by Bornschlegl (Bornschlegl, [0071]). It is noted that according to MPEP 2144 “The rationale to modify or combine the prior art does not have to be expressly stated in the prior art; the rationale may be expressly or impliedly contained in the prior art or it may be reasoned from knowledge generally available to one of ordinary skill in the art, established scientific principles, or legal precedent established by prior case law.” In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988); In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992); see also In re Kotzab, 217 F.3d 1365, 1370, 55 USPQ2d 1313, 1317 (Fed. Cir. 2000) (setting forth test for implicit teachings); In re Eli Lilly & Co., 902 F.2d 943, 14 USPQ2d 1741 (Fed. Cir. 1990) (discussion of reliance on legal precedent); In re Nilssen, 851 F.2d 1401, 1403, 7 USPQ2d 1500, 1502 (Fed. Cir. 1988) (references do not have to explicitly suggest combining teachings); Ex parte Clapp, 227 USPQ 972 (Bd. Pat. App. & Inter. 1985) (examiner must present convincing line of reasoning supporting rejection); and Ex parte Levengood, 28 USPQ2d 1300 (Bd. Pat. App. & Inter. 1993) (reliance on logic and sound scientific reasoning).

With respect to claim 5, Mayer, in at least embodiment of Figure 8, discloses an absorber layer 208 which is placed external to the dielectric layer 206 (i.e. claimed first selective light modulator layer), and wherein the dielectric layer can be optionally clear or may be selectively absorbing so as to contribute to the color effect of a pigment (col. 7, lines 45-50). The dielectric layer being clear or selectively absorbing would render said layer being non-absorbing obvious.

	Response to Arguments
Applicant's arguments filed 04/11/2022, with respect to the rejection over Mayer, as primary reference, have been fully considered but they are not persuasive.
	Applicant has argued that the amendment to claims, especially the last 4 lines of each independent claims drawn to the claimed “host material” comprising an oxygen inhibition mitigation composition or 3-Ethyl-3-hydroxymethyloxetane, has overcome the rejection over Mayer (Remarks, page 12). 
	The Examiner, respectfully, submits that Mayer specifically discloses “acrylates” as the material in their dielectric layer(s). Nevertheless, and assuming arguendo, a secondary reference, i.e. Ishii, has been added in light of the amendment to the claims (see above for details). 
	Applicant has argued that Mayer does not disclose a “magnetic-containing layer” because Figure 8 is drawn to a foil and Figure 4 is drawn to a flake (Remarks, page 13). Applicant has, additionally, argued that Figure 8 discloses a substrate material which is removed. Moreover, Applicant has argued that Mayer does not teach any reason for employing iron oxide as a substrate for the foil of Figure 8 nor provided any rationale for it.
The Examiner, respectfully, submits that the rejection presented above, and in the previous Office Action has not be an anticipatory rejection, not even for the independent claims. It is because although one embodiment has been cited for the ease of showing the order of most of the layers, the reference itself present general teachings on “absorber”, “dielectric”, “symmetrical”, “asymmetrical”, and more features and characteristics. Therefore, the rationale that the Examiner had relied on (see above) is based on the fact that while the teaching of the reference, in itself, would render it obvious that the use of iron oxide as a substrate has been known and recognized in the art, even though it may not have been literally disclosed for every embodiment, it would render it obvious to a skilled artisan to have recognized its workability to utilize the same material as the substrate for other embodiments as well. This is within one reference, but in fact, even for combining two references, it has been held that the examiner may establish obviousness by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  

Applicant’s arguments, see Remarks in pages 14-16, filed 04/11/2022, with respect to Raksha and Schmidt as primary references or combination thereof have been fully considered and, in view of the amendment to independent claims, are persuasive.  The rejection of claims over any of those references has been withdrawn. 
	
	Applicant’s arguments, see Remarks in pages 17-19, filed 04/11/2022, with respect to Seydel ‘866 and Seydel ‘709 as primary references have been fully considered and, in view of the amendment to independent claims in particular the cumulative limitations with specific emphasize on “asymmetric” layer structure, are persuasive.  The rejection of claims over any of those references has been withdrawn. 
	
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEGAH PARVINI whose telephone number is (571)272-2639. The examiner can normally be reached Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRYAN RIPA can be reached on 571-270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PEGAH PARVINI/Primary Examiner, Art Unit 1731